TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00223-CV



                                 John Koo Hyun Kim, Appellant

                                                  v.

             United Central Bank and Texas Department of Banking, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. D-1-GN-06-004538, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant John Koo Hyun Kim filed a notice of appeal, seeking to appeal from the

trial court’s order granting appellee United Central Bank’s motion to transfer venue. We have

reviewed the clerk’s record filed in this cause and because we lack jurisdiction over this interlocutory

appeal, we dismiss the cause for want of jurisdiction. See Tex. R. App. P. 42.3(a).

               Generally, courts of appeals may exercise jurisdiction of appeals from final orders

or judgments only. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (“A judgment is

final for purposes of appeal if it disposes of all pending parties and claims in the record, except as

necessary to carry out the decree.”). There are certain statutory exceptions to this rule, which

explicitly provide for an interlocutory appeal from a non-final order. See Tex. Civ. Prac. & Rem.

Code Ann. § 51.014 (West Supp. 2006) (listing permissible interlocutory appeals). An appeal from

a trial court’s venue determination may not be reviewed by interlocutory appeal. Id. § 15.064(a)
(West 2002) (no interlocutory appeal from trial court’s determination of venue); Electronic Data Sys.

Corp. v. Pioneer Elecs. (USA) Inc., 68 S.W.3d 254, 257 (Tex. App.—Fort Worth 2002, no pet.).

               Appellant seeks to appeal from the trial court’s interlocutory order transferring venue

from Travis County to Dallas County. We may not consider this complaint in an interlocutory

appeal. Therefore, we must dismiss this cause for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: July 5, 2007




                                                 2